SEPARATION AND SEVERANCE AGREEMENT This Separation and Severance Agreement (“Agreement”) is made and entered into on January 23, 2009 by and between China Direct, Inc., a Florida corporation, and its various subsidiaries and affiliates, (hereafter collectively referred to as the “Company”), and Marc Siegel (“Siegel”). RECITALS A.Siegel has been employed by the Company as its President. B.Siegel and the Company entered into an employment agreement on August 7, 2008, as amended (the “Employment Agreement”). C.Siegel holds the following securities of China Direct, Inc. (i) Common
